ON REHEARING.
Appellant, on petition for rehearing, complains that the court has failed to construe the proviso of the landlord and tenant act of March 7, 1923, § 9556 Burns 1926, as to the effect when 2.  a notice by the tenant has been given, in accordance with the proviso, of his intention to sell his part of the crop. It is appellant's contention that, in this regard, this case is to be distinguished from the case of Kein v. Myers cited in the principal opinion. In the Kein case, it appears that the tenant sold the corn and oats involved without any notice to or consent of the landlord, while in the present case, it is averred in the complaint that such notice was given. We do not understand, however, that the giving of such notice, in effect, releases and annuls the lien of the landlord provided for in the first part of the section, but that such provision for notice is rather for the protection of the landlord, and to prevent the clandestine removal of the crops by the tenant. We have said in the principal opinion that we agree with appellant's contention that the correctness of the court's ruling depends upon the construction of the statute involved. It is sufficient, however, for us to say that appellant so contends, without *Page 39 
saying that we agree with such contention. There may be other reasons, not presented, why the answer is insufficient. This we do not decide.
Petition denied.